Citation Nr: 0433129	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right ulnar styloid fracture.

2.  Entitlement to an initial compensable rating for a 
laceration scar of the right index finger.

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel

INTRODUCTION

The veteran had active service from September 1982 to 
September 1985, as well as subsequent periods of service in 
the West Virginia National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for residuals of a right ulnar styloid fracture and a 
laceration scar of the right index finger, each evaluated as 
noncompensable, effective July 21, 1998.  The November 1998 
rating decision also denied entitlement to a 10 percent 
rating for multiple, noncompensable, service-connected 
disabilities.

Inasmuch as the appeal is from an original award, the Board 
has framed the issues as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).

This appeal was previously before the Board in January 2001 
and June 2003, at which times the Board remanded the issues 
for further development.

The issues of entitlement to an initial compensable rating 
for residuals of a right ulnar styloid fracture and 
entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's service-connected laceration scar of the 
right index finger is two centimeters by a half centimeter, 
and is not manifested by limited motion, ulceration, or 
tenderness.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected laceration scar of the right index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 38 C.F.R. 
Part 4, §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West Supp. 2004)), redefined VA's duty to assist a 
veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in February 2004, the AMC notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  The veteran's 
representative argued in a presentation to the Board that 
specific notice had not been provided, and that "the 
claimant specifically requests that he/she be informed of any 
medical or lay evidence that might support his/her claim."

Prior to the February 2004, letter the veteran was provided 
with the criteria for a compensable evaluation for scars, 
and, essentially, that his claim had been denied because his 
disability did not meet these criteria.  The February 2004 
letter told the veteran that the evidence needed to 
substantiate his claim was evidence of increased disability, 
and he was told the types of evidence that could show such 
increase.  This notice served to tell the veteran of the 
medical and lay evidence that would support his claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  The Pelegrini Court 
noted that it did not intend to void RO decisions made prior 
to proper VCAA notice.  It provided a remedies for delayed 
notice, which was a remand for the RO to provide the 
necessary notice, or for the Board to provide reasons and 
bases as to why the veteran was not prejudiced by the lack of 
notice.  Pelegrini v. Principi, at 120, 122-124.  This appeal 
was remanded to the RO for compliance with the VCAA in 
January 2001.  The RO failed to provide the proper VCAA 
notice and the Board remanded the appeal to the AMC in June 
2003 for VCAA development.  The required notice was 
ultimately provided by the AMC in the February 2004 letter.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letter, the AMC informed the veteran of the evidence 
he needed to submit.  The AMC specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for an initial compensable rating.  
The veteran was afforded VA examinations in October 1998 and 
November 2001.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Legal Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

The veteran was awarded service connection for his laceration 
scar in November 1998.  The veteran raised the issue of an 
initial compensable rating in June 1999.  In 2002, VA revised 
the regulations and made substantive changes to the rating 
schedule criteria for evaluating skin disorders.  The revised 
rating criteria were effective on August 30, 2002.  67 Fed. 
Reg. 49,590-49,599 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).

The General Counsel of VA has issued a precedent opinion 
addressing steps that VA must take when a new regulation is 
issued while a claim is pending before VA.  See VAOPGCPREC 7- 
2003 (2003); 69 Fed. Reg. 25179 (2004).

The General Counsel held that VA must first determine whether 
the regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See id.

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the earlier version 
of the criteria for evaluating skin disorders applies prior 
to the August 30, 2002, change in the regulations, and that 
the old and revised criteria are potentially applicable 
thereafter.  This interpretation is consistent with 38 
U.S.C.A. § 5110(g), under which the retroactive reach of the 
new regulation can be no earlier than the effective date of 
that change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422(2000).

In a March 2003 letter, the Board informed the veteran of the 
change in the regulations for evaluating skin disorders.  The 
Board provided the veteran with a copy of the revised 
regulations, informed him that the revised regulations would 
be considered in evaluating his claim, and gave him the 
opportunity to submit additional evidence and argument.

The AMC has considered the revised rating criteria.  A rating 
official listed the revised regulations in a July 2004 
supplemental statement of the case.  The Board will consider 
the appropriate rating for the veteran's scars under the 
earlier version of the rating criteria prior to August 30, 
2002, and under the revised criteria thereafter.

The veteran sustained a laceration on the dorsum of the right 
hand at the metacarpal phalangeal joint of the index finger 
in a vehicular accident during service in February 1984.  
Treatment records indicate that the laceration was not 
sutured, but that a dressing was applied.  

On VA medical examination in October 1998, the examiner noted 
a two centimeter by half centimeter scar over the dorsum of 
the proximal right index finger.  The scar was slightly 
elevated, moveable, and nontender.  It was not disfiguring 
and there was no limitation of motion of the index finger.  
The veteran reported no complaints regarding the finger or 
the scar.

On VA examination in November 2001, the examiner noted that 
the scar was well healed.  The skin tone was darker over the 
scar.  There was no specific tenderness to palpation and no 
adherence.  The texture was smooth.  There was no evidence of 
ulceration or break down of the skin.  There was some 
puffiness to the area underlying the scar tissue, but there 
was no evidence on palpation of any involvement of the 
underlying tissue.  The scar appeared to be an early keloid 
in nature as compared to other keloid scars on the veteran.  
The scar was not disfiguring and grip strength in the hands 
was equal.  

Examination of the metacarpal phalangeal joint showed full 
extension of 0 to 105 on the right.  The index finger, when 
compared to the midfinger was also 0 to 105 degrees.  The 
proximal interphalangeal joint was 0 to 110 degrees, and the 
midfinger was 0 to 115 degrees.  The distal interphalangeal 
joint on the index finger was 0 to 45 degrees and 0 to 35 on 
the midfinger.  There were no neurovascular deficits noted 
distal to the healed laceration.  

Under the earlier version of the rating criteria, for a 
superficial scar that is not from burns and is not on the 
head, face, or neck, a compensable rating (a rating of at 
least 10 percent) may be assigned if the scar is poorly 
nourished with repeated ulceration, is tender and painful on 
objective demonstration, or limits the function of the 
affected body part.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2002).

Under the revised rating criteria, a deep scar is one that is 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2) (2004).  A scar at a 
location other than the head, face, or neck that is deep or 
that causes limitation of motion would have to have an area 
exceeding 39 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).

A scar at a location other than the head, face, or neck that 
is superficial and that does not cause limitation of motion 
would have to have an area exceeding 929 square centimeters 
to warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  A 10 percent rating may be 
assigned for a scar that is unstable, that is painful on 
examination, or that limits the function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2004).

The laceration scar on the veteran's right index finger is 
superficial and has an area of two centimeters by a half 
centimeter, far short of the area required for a compensable 
rating under the revised Diagnostic Code 7802.  The scar does 
not cause limitation of motion.  The scar has not been found 
to be tender or painful, and it does not limit the function 
of the finger.  The scar does not have any of the 
characteristics or manifestations that would warrant a 
compensable 10 percent rating under either the earlier rating 
criteria or the revised rating criteria.  Therefore, the 
preponderance of the evidence is against a compensable rating 
for a laceration scar of the right index finger.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The AMC has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board also has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for the laceration scar on his right index 
finger.  Thus the disability is not manifested by the need 
for frequent hospitalization.  Neither has the scar has not 
produced impairment that interferes with his employment.  In 
this regard, the scar is essentially asymptomatic.  The Board 
finds that there are no exceptional factors that render 
application of the regular rating schedule criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to an initial compensable rating for a laceration 
scar of the right index finger is denied.


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The veteran was afforded VA examinations in October 1998 and 
November 2001 to assess the severity of his residuals from a 
right ulnar styloid fracture.  In both examinations, the 
examiners expressed no opinion as to whether pain, 
incoordination, weakness, and fatigability affected the 
veteran's range-of-motion.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that for disabilities evaluated on 
the basis of limitation of motion, VA was required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining 
to functional impairment.  The Court instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to 
muscles or nerves.  These determinations were, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.

The November 2001 examiner reported a suspicion that the 
veteran had traumatic arthritis, but X-ray studies were 
apparently not undertaken.  The examiner reviewed previous X-
ray studies, but it is unclear whether he interpreted these 
as showing arthritis.  The veteran was found to have a 
noncompensable level of limitation of motion.  That finding 
with X-ray evidence of traumatic arthritis could serve as the 
basis for a compensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

The Court has also held that when a medical examination 
report "does not contain sufficient detail", the 
adjudicator is required to " return the report as inadequate 
for evaluation purposes.  DeLuca v. Brown, at 206.  While the 
Board regrets that it is again remanding this case, and 
thereby delaying a final decision, the current record does 
not permit a decision that would be consistent with court 
decisions, and applicable laws and regulations.

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should afford the 
veteran an orthopedic examination.  The 
examiner should determine the current 
severity of the service-connected 
residuals of a right ulnar styloid 
fracture.  The examiner should report the 
range of motion of the wrist in degrees.  
The examiner should determine whether the 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also comment as to 
whether there is X-ray evidence of 
arthritis.  Any indicated testing should 
be undertaken.

2.  The RO or AMC should then 
readjudicate the issues on appeal, 
considering 38 C.F.R. §§ 4.40, 4.45, 
4.59.  If the benefit sough is not fully 
granted, the RO should issue supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



